DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Applicants' response and amendments to the claims, filed 07/29/2022, are acknowledged and entered.  Claims 2-7 and 9-20 have been cancelled by Applicant and claims 21-27 newly added. Claims 1, 8, and 21-27 are pending and under examination.

Specification
	Applicant’s amendments to the Specification, filed 07/29/2022, have been received and entered.

Status of Rejections Set Forth in the April 6, 2022 Non-Final Office Action
In reply to the 35 U.S.C. §102(b) rejection of claims 1-8 and 10-18 as being anticipated by BERLIN (US 2004/0186184 A1), Applicant now amends claim 1 to recite the limitation “wherein each solid oral dosage unit is free of an additional active agent”.  As the oral dosage units taught in Berlin comprise pseudoephedrine hydrochloride, which is not an active agent recited in the claims, the rejection is withdrawn.
In reply to the 35 U.S.C. §102(b) rejection of claims 1-20 as being anticipated by BERLIN (US 2005/0192355 A1), Applicant now amends claim 1 to recite the product comprises 6 to 12 solid oral dosage units.  As Berlin does not expressly teach how many solid oral dosage units taught therein are in any given container, the rejection is withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 8, and 21-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over BERLIN (US 2005/0192355 A1; Published Sept. 1, 2005) in view of ADVIL ALLEGY SINUS CAPLETS LABEL (December 30, 2003) (Accessed from https://www.accessdata.fda.gov/drugsatfda_docs/label/2004/21441slr001_advil_lbl.pdf on August 11, 2022).
The claims require products comprising 6 to 12 oral dosage units, e.g., tablets, wherein each dosage unit comprising about 400 mg ibuprofen, about 4 mg chlorpheniramine, and a pharmaceutically acceptable excipient, wherein each dosage unit is free of an additional active agent. 
Berlin teaches pharmaceutical composition dosage forms comprising 400 mg ibuprofen and 4 mg chlorpheniramine. 

    PNG
    media_image1.png
    279
    403
    media_image1.png
    Greyscale

(Table 1.  See also Claims 9-15.)  The compositions are formulated in a single dosage form which may be solid such as tablets, capsules, sachets, trochets and the like. ([0037].)
	Berlin differs from the claims in so far as Berlin does not expressly teach how many oral dosage forms comprising 400 mg ibuprofen and 4 mg chlorpheniramine are supplied to the end user in any given container, e.g., a blister pack as recited in newly added claims 22 and 26.
Berlin teaches the FDA approved adult dosage of chlorpheniramine is 4 mg orally every 4 to 6 hours as needed, up to a maximum of 24 mg per day. The FDA approved pediatric dosage of chlorpheniramine is 2 mg orally every 4 to 6 hours, up to a maximum of 12 mg per day. In accordance with the present invention, the preferred adult dosage is thus reduced to 3 mg, 2 mg or 1 mg, orally every 4 to 6 hours as needed, up to a maximum of 6 to 18 mg per day. Similarly, in an embodiment of the invention, the pediatric dosage is 1.5 mg, 1 mg, or 0.5 mg, orally every 4 to 6 hours, up to a maximum of 3 to 9 mg per day. In a further embodiment, the invention permits combining a pediatric dosage of chlorpheniramine with an adult dosage of an NSAID, such as ibuprofen. 
Thus, it as implicit within the teachings of Berlin that a “product” for supplying the oral dosage units comprising 400 mg ibuprofen and 4 mg chlorpheniramine as expressly taught in Berlin (Table 1 and Claims 9-15) will comprise multiple dosage units, e.g., 6 tablets for administration 6 times per day (every 4 hours for a total chlorpheniramine dose of 24 mg/day), 6 tablets for administration once per day for 6 days (every 24 hours for a total chlorpheniramine dose of 4 mg/day), 12 tablets for administering 1 tablet 4 times per day for 3 days (every 6 hours for a total daily chlorpheniramine dose of 16 mg/day), etc.  See MPEP 2144.01 ("[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)).  Here, a person of ordinary skill in the art would infer from the teachings of Berlin that the compositions/dosage units taught therein, i.e., tablets, capsules, etc., are not singular entities but are meant to be provided in a “product” such as a bottle or blister pack containing multiple dosage units for administering multiple tablets/capsules per day to a patient.  One need only look on any pharmacy shelf to see such bottles and blister packs of tablets/pills/capsules comprising such multiple dosage units (tablets/pills/capsules). While such products are commonplace and well-known in the art, ADVIL ALLEGY SINUS CAPLETS LABEL is cited as but one example of a blister pack for drugs in tablet form comprising 10 tablets of 200 mg ibuprofen, 2 mg chlorpheniramine, and 30 mg pseudoephedrine.


    PNG
    media_image2.png
    578
    352
    media_image2.png
    Greyscale

It is well within the purview of the ordinary skilled artisan to provide the known oral dosage units comprising 400 mg ibuprofen and 4 mg chlorpheniramine taught in Berlin in any conventional “product” comprising any number of such oral dosage units.  There is nothing at all inventive about providing a blister pack or bottle comprising 1, 5, 10, 50, 100, etc. unit doses of a known tablets comprising 400 mg ibuprofen and 4 mg chlorpheniramine.  Indeed, blister packs comprising 10 tablets comprising 200 mg ibuprofen, 2 mg chlorpheniramine, and 30 mg pseudoephedrine were already known and commercially available in the art as evidenced by the above cited Advil Multi-Symptom Cold Label.  Placing tablets comprising 400 mg ibuprofen and 4 mg chlorpheniramine as taught in Berlin in the same packaging, e.g., a blister pack containing 10 tablets, would have been clearly obvious.  Applicant is not entitled to patent a “product” of the already known oral dosage units comprising 400 mg ibuprofen and 4 mg chlorpheniramine taught in Berlin simply by reciting it comprises 6 to 12 such dosage units in a, e.g., blister pack, which was also well-known in the art for packaging of tablets comprising ibuprofen and chlorpheniramine.
Legal precedents support the Examiner’s position that simply reciting a specific number of dosage units present in the product does not make such a product patentable where the prior art does not expressly teach how many of the dosage units are provided to the end user.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.)  Such is the case here where, at best, Applicants’ claims circumscribe a product that differs from the prior only in the “size” or “proportion”, i.e., the number of dosage units provided to the end user in the product, e.g., blister pack.

RESPONSE TO ARGUMENTS
	While Applicants’ arguments are directed to the ground of rejection set forth in the prior Office Action, the Examiner responds herein to Applicants’ arguments in so far as they are applicable to the new ground of rejection against the amended claims.
	Applicant argues the cited references do not disclose or suggest a product for treating sunburn comprising 6 to 12 oral dosage units, wherein each solid oral dosage unit comprises ibuprofen and chlorpheniramine.
	In response, the Examiner submits that the intended use of the product, i.e., “for treatment of sunburn”, is not afforded patentable weight for the reasons discussed in the prior Office Action.  Whether used to treat a cold or a sunburn, the claimed product is prima facie obvious over the combined teachings of the cited prior art for the reasons discussed infra.
	Applicants argue the skilled artisan would not reasonably be motivated to produce the presently claimed product comprising 6 to 12 oral dosage units because the cited references are directed to treating rhinitis and cold symptoms and 6 to 12 oral dosage units would be allegedly insufficient number of dosage units to treat rhinitis and cold symptoms.
	In response, ADVIL ALLEGY SINUS CAPLETS LABEL is cited as but one example of a blister pack for drugs in tablet form comprising 10 tablets of 200 mg ibuprofen, 2 mg chlorpheniramine, and 30 mg pseudoephedrine for use in treating cold symptoms.  Applicants’ assertion that 6 to 12 oral dosage units would be insufficient number of dosage units to treat rhinitis and cold symptoms is unavailing.  Furthermore, the intended use of the prior art and claimed product is not material to the obviousness of simply providing a specific number of known dosage units as providing any number of the known dosage units would be prima facie obvious for the reasons discussed supra.
	Applicants’ citation to Examples 1 and 2 is unavailing because these examples are directed to individually formulated ibuprofen and chlorpheniramine that were administered simultaneously or nearly simultaneously, not the claimed “product” comprising 6 to 12 oral dosage units wherein each dosage unit comprises about 400 mg ibuprofen and 4 mg chlorpheniramine.  Applicants did not, in fact, make any oral dosage units comprising about 400 mg ibuprofen and 4 mg chlorpheniramine, let alone a “product” comprising 6 to 12 of such oral dosage units.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038